Exhibit 99.3 UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma condensed consolidated financial statements are presented to illustrate the effects of our acquisition of the certain cinema assets of Pacific Theatres Full Circuit Business (abusiness unit of Pacific Theatres Entertainment Corporation and certain of its affiliates) referred to in this document as the “Acquired Circuit.”This acquisition has been accounted for using the purchase method of accounting. The unaudited pro forma condensed consolidated balance sheet and statement of operations have been derived from the historical audited consolidated financial statements and notes thereto of Reading International, Inc. (“Reading,” “we,” or “our”) and the Pacific Theaters Full Circuit Business (A Business Unit of Pacific Theatres Entertainment Corporation and Certain of its Affiliates) (referred to hereafter as the “Acquired Circuit”) included elsewhere in this filing and should be read in conjunction therewith. On February 22, 2008, we completed the acquisition. Pursuant to the asset purchase agreement and related documents, Reading acquired 15 cinemas for $49.2 million in cash (financed in part through a $50.0 million bank loan with GE Capital) and $21.0 million in seller financing for a total purchase price of $70.2 million.
